Whitfield, J.,
delivered the opinion of the court.
It is not necessary to aver, in an indictment under § 1026 of the annotated code of 1892, or to prove on the trial thereunder, that the “pistol ” was loaded. A pistol is one of the class of weapons denominated by the statute ‘ ‘ deadly, ’ ’ and commonly spoken of as deadly. To hold that, to make it a deadly weapon within the meaning of this statute, it must be ‘ ‘ loaded, ’ ’ would be (1) to read the word “ loaded ” into the statute, and (2) practically to nullify the beneficent purpose of the law. Under such a construction, nothing could be easier than to carry the pistol in one pocket and the cartridges in another, and, when desired, load quickly, and take life. The statute was enacted in the interest of the preservation of life, by affixing the stigma of the law of the land to him who carries a concealed pistol, loaded or unloaded, except in the cases allowed by the statute. There was error in the ruling of the court below. Gamblin v. State, 45 Miss., 658; Strahan v. State, 68 Miss., 347.

Reversed.